Case 2:20-cv-02234-DJH Document 1-1 Filed 11/20/20 Page 1 of 24




            Exhibit A
      Case 2:20-cv-02234-DJH Document 1-1 Filed 11/20/20 Page 2Clerk
                                                                 of 24
                                                                     of the Superior Court
                                                                           *** Electronically Filed ***
                                                                               C. Cuellar, Deputy
                                                                             10/7/2020 3:36:09 PM
                                                                               Filing ID 12082724

 1   Michelle R. Matheson #019568
     David P. Matheson #011918
 2   MATHESON & MATHESON, P.L.C.
     15300 North 90th Street
 3   Suite 550
     Scottsdale, Arizona 85260
 4   (480) 889-8951
     mmatheson@mathesonlegal.com
 5   dmatheson@mathesonlegal.com
     E-Service: reception@mathesonlegal.com
 6   Attorneys for Plaintiff
 7
                 IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 8
 9                       IN AND FOR THE COUNTY OF MARICOPA

10   MONICA CAMBRA,                                   Case No.:   CV2020-012613
11               Plaintiff,
12
     v.                                               COMPLAINT
13
     UNIVERSAL      WEATHER          AND              (Tier 2)
14   AVIATION, INC., a foreign corporation.
                                                      (Demand for Jury Trial)
15               Defendants.
16
17          Plaintiff Monica Cambra, for her Complaint, alleges as follows:
18          1.     Plaintiff Monica Cambra (“Plaintiff”) was at all relevant times to this action
19   a resident of Maricopa County, Arizona. Plaintiff is a former employee of Defendant
20   Universal Weather and Aviation, Inc., (“Universal”).
21          2.     Defendant Universal is a foreign corporation doing business in the State of
22   Arizona, with a business location within Maricopa County, Arizona. The events giving
23   rise to this action occurred, in part, in Maricopa County, Arizona.
24          3.     Defendant Universal caused the events and actions complained of herein to
25   occur in Maricopa County, Arizona.
26          4.     This Court has jurisdiction and venue over the subject matter and the parties
27   hereto pursuant to A.R.S. §§ 12-123 and 12-401.
28

                                                  1
      Case 2:20-cv-02234-DJH Document 1-1 Filed 11/20/20 Page 3 of 24




 1           5.    Plaintiff was employed by Defendant Universal for approximately 20 years
 2   with her employment ending on or about February 2020.
 3           6.    On or about March 2020, World Fuel Services, Inc. (“World Fuel”) acquired
 4   the assets and liabilities of Defendant Universal.
 5           7.    On or about January 1, 2019, Defendant Universal established a Severance
 6   Benefits Plan (“Severance Plan”). A copy of the Plan is attached as Exhibit A.
 7           8.    Under the terms of the Severance Plan, Plaintiff was entitled to certain
 8   severance benefits if she was terminated due to a reduction in force during the Plan year of
 9   2019.
10           9.    Under the terms of the Severance Plan, Plaintiff was to receive: 1) two weeks
11   of pay in lieu of advance notice of termination; 2) two weeks of pay per full year of
12   continuous services as an employee of Defendant Universal, up to a maximum of twenty-
13   six (26) weeks; 3) COBRA benefits paid for by the Defendant Universal for a maximum
14   of two months following her termination date; and 4) outplacement assistance.
15           10.   On August 22, 2019, Plaintiff was notified that as part of the restructuring
16   involved in World Fuel’s acquisition of Defendant Universal, and the need to eliminate the
17   financial impact of Plaintiff’s position, Plaintiff was being terminated at the conclusion of
18   the acquisition transition period on or about November 19, 2019.
19           11.   The acquisition transition period was subsequently extended by agreement
20   to February 14, 2020, and Plaintiff was provided a Transition Agreement which set forth
21   the details of “what you can expect to receive financially” at the conclusion of the transition
22   period. A copy of the Termination Notice and Transition Agreement with Amendment are
23   attached as Exhibit B.
24           12.   Under the terms of the Transition Agreement, Plaintiff was determined
25   to be eligible for compensation under the Severance Plan provided she remained
26   actively employed during the transition and met or exceeded all expectations until the
27   transition work was complete.
28

                                                   2
      Case 2:20-cv-02234-DJH Document 1-1 Filed 11/20/20 Page 4 of 24




 1          13.    Under the terms of the Transition Agreement, “Employee (Plaintiff)
 2   shall be paid pursuant the (sic) Company 2019 Severance Plan a severance in the gross
 3   amount of $31,692.57.”
 4          14.    On September 26, 2019, Plaintiff was offered, and accepted, a new
 5   position with World Fuel as Airport & FBO Solutions Sales Manager. See Offer Letter
 6   attached as Exhibit C.
 7          15.    Upon information and belief, because of delays in the consummation of
 8   World Fuel’s acquisition of Defendant Universal, the termination of Plaintiff’s
 9   employment with Defendant Universal and the start of her employment with World
10   Fuel was delayed.
11          16.    On or about February 10, 2020, Plaintiff’s employment by Defendant
12   Universal ended when Plaintiff was reoffered, and again accepted, the Sales Manager
13   position with World Fuel.
14          17.    Despite Plaintiff’s demands for payment under the Severance Plan and
15   Transition Agreement, Defendant Universal has wrongfully failed to pay sums due and
16   owing to Plaintiff.
17                                        COUNT ONE
18                                     (Breach of Contract)

19          18.    Plaintiff incorporates by reference the allegations above.
20          19.    The Severance Plan and Transition Agreement are contracts between
21   Defendant Universal and Plaintiff.
22          20.    The Severance Plan and Transition Agreement set forth the terms,
23   conditions, and calculation method for determining payments and other obligations due
24   and owing to Plaintiff.
25          21.    Plaintiff satisfied her obligations under the Severance Plan and Transition
26   Agreement entitling her to certain payments and other benefits under the Severance Plan
27   and Transition Agreement.
28

                                                  3
      Case 2:20-cv-02234-DJH Document 1-1 Filed 11/20/20 Page 5 of 24




 1          22.   Defendant Universal breached the terms and conditions of the Severance
 2   Plan and Transition Agreement when they failed and wrongfully refused to pay Plaintiff
 3   the payments and other benefits due and owing under the Severance Plan and Transition
 4   Agreement.
 5          23.   Plaintiff is entitled to pre- and post-judgment interest on the payments and
 6   other benefits due and owing under the Severance Plan and Transition Agreement.
 7          24.   Plaintiff is entitled to her attorneys’ fees and costs pursuant to A.R.S. § 12-
 8   341.01.
 9                                       COUNT TWO
10                              (Violation of Arizona Wage Act)

11          25.   Plaintiff incorporates by reference the allegations above.
12          26.   At all times relevant to this action, Plaintiff was an “employee” and
13   Defendant Universal was her “employer” as those terms are defined by the Arizona Wage
14   Act.
15          27.   Plaintiff was an employee of Defendant Universal until approximately
16   February 2020.
17          28.   Plaintiff’s was not paid money under the Severance Plan or Transition Plan.
18          29.   Despite the requirements of A.R.S. § 23-353, Defendant Universal has
19   wrongfully refused to pay Plaintiff the amount due her under the Severance Plan and
20   Transition Agreement.
21          30.   The Arizona Wage Act, A.R.S. § 23-350, defines wages to include
22   “nondiscretionary compensation due an employee in return for labor or services rendered
23   by an employee for which the employee has a reasonable expectation to be paid whether
24   determined by a time, task, piece, commission or other method of calculation.”
25          31.   The money owed Plaintiff under the Severance Plan and Transition
26   Agreement is “wages” under the Arizona Wage Act.
27          32.   Defendant Universal violated A.R.S. §23-353 by failing to pay Plaintiff all
28   wages due.

                                                 4
      Case 2:20-cv-02234-DJH Document 1-1 Filed 11/20/20 Page 6 of 24




 1          33.    Plaintiff is entitled to treble damages under A.R.S. § 23-355.
 2          34.    Plaintiff is entitled to recover his attorneys’ fees and costs incurred herein
 3   pursuant to the Arizona Wage Act.
 4                                       COUNT TRHEE
 5                                     (Unjust Enrichment)

 6          35.    Plaintiff incorporates by reference the allegations above.
 7          36.    The Severance Plan and Transition Agreement were intended to provide
 8   Plaintiff with compensation and other benefits for her service to Defendant Universal.
 9          37.    Plaintiff worked for Defendant Universal as an employee by providing
10   services to Defendant and otherwise satisfying the terms and conditions of the Severance
11   Plan and Transition Agreement, and Defendant received the benefit of Plaintiff’s services.
12          38.    Defendant Universal profited by the services provided by Plaintiff; however,
13   they have refused to fully compensate Plaintiff for her services under the terms and
14   conditions of the Severance Plan and Transition Agreement and have therefore been
15   unjustly enriched.
16          39.    Plaintiff is entitled to receive the payments and other benefits due under the
17   Severance Plan and Transition Agreement for the valuable services provided to Defendant
18   Universal.
19                                     REQUESTED RELIEF
20          WHEREFORE, Plaintiff requests:
21          A.     For the Court to find that Defendant Universal breached its Contract with
22   Plaintiff and award Plaintiff appropriate damages, and her costs and attorneys’ fees
23   pursuant to A.R.S. § 12-341.01;
24          B.     For the Court to find that the Defendant Universal violated the Arizona Wage
25   Act and award Plaintiff appropriate damages, including treble damages resulting from
26   Defendant Universal’s wrongful withholding, diverting, and/or conversion of monies due
27   to Plaintiff, pursuant to A.R.S. § 23-355;
28

                                                  5
      Case 2:20-cv-02234-DJH Document 1-1 Filed 11/20/20 Page 7 of 24




 1          C.     For the Court to find that Defendant Universal was unjustly enriched by
 2   Plaintiff’s work and award appropriate damages;
 3          D.     For an award of prejudgment and post-judgment interest;
 4          E.     For an award of Plaintiff’s costs of suit incurred herein; and
 5          F.     For the Court to award such other monetary, injunctive, equitable and
 6   declaratory relief as the Court deems just and proper.
 7
 8          DATED this 7th day of October, 2020.
 9
10                                              MATHESON & MATHESON, P.L.C.
11
                                             By:
12                                                 Michelle R. Matheson #019568
13                                                 David P. Matheson #011918
                                                   Attorneys for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   6
Case 2:20-cv-02234-DJH Document 1-1 Filed 11/20/20 Page 8 of 24




                            EXHIBIT
                                A
Case 2:20-cv-02234-DJH Document 1-1 Filed 11/20/20 Page 9 of 24
Case 2:20-cv-02234-DJH Document 1-1 Filed 11/20/20 Page 10 of 24
Case 2:20-cv-02234-DJH Document 1-1 Filed 11/20/20 Page 11 of 24
Case 2:20-cv-02234-DJH Document 1-1 Filed 11/20/20 Page 12 of 24
Case 2:20-cv-02234-DJH Document 1-1 Filed 11/20/20 Page 13 of 24
Case 2:20-cv-02234-DJH Document 1-1 Filed 11/20/20 Page 14 of 24
Case 2:20-cv-02234-DJH Document 1-1 Filed 11/20/20 Page 15 of 24
Case 2:20-cv-02234-DJH Document 1-1 Filed 11/20/20 Page 16 of 24
Case 2:20-cv-02234-DJH Document 1-1 Filed 11/20/20 Page 17 of 24




                            EXHIBIT
                               B
Case 2:20-cv-02234-DJH Document 1-1 Filed 11/20/20 Page 18 of 24
Case 2:20-cv-02234-DJH Document 1-1 Filed 11/20/20 Page 19 of 24
Case 2:20-cv-02234-DJH Document 1-1 Filed 11/20/20 Page 20 of 24
Case 2:20-cv-02234-DJH Document 1-1 Filed 11/20/20 Page 21 of 24
           Case 2:20-cv-02234-DJH Document 1-1 Filed 11/20/20 Page 22 of 24




                                                                     Amendment

                                       Transition Agreement For Monica Cambra



    This Amendment. dated 11/11/2019. is to amend ccmiin terms .ind ccnditiol\!i                                   or the Transiti   n
    Agrecme-nt for Monka Cambra {the "Empk>yee"'} iSSlH?-d on 8/?.2/201.!J (the "Oflginal") and au~c <.'<I
                                                                                              I
    hereto by cxtcndinP. t he Separation Date and increasing the amovnt payable under the Comp ny 2019
    Seve~ncc Pl3.n that were ptevlovs.ty recorded.

                                                                                  Original                 Amended to
                                   Se...,.ration Date                          11/19/2019                   2/14/2020
                                   Severance Amount                             31,692.S7                   31,692.57


    This Amendment a lso serves to con flrm that the$ 31,69257 USO shall remain payable and etfecf •
                                                                                                1
    should the Company 2020 Scver::mce Plan come into effect before th~ 3ctoal Separatior't Oate o the
    Employee.
    Except as provided In thi s Am endment, the tt.-rrn:s. and condit ions of Lhe Agreement rcm:)in In                                   I force
    and effect as set forth therein.



    Understood and Agreed:


(




     Monica cambra                                                                        Date




                                                                                                       Oatc
     EVP and Preside!nt uvair



                                                               Monica Cambra
                                       \
            w..,111...-.i.J<p..·w,1 • Jl:';0(:e minLSuc-,:t • flo..Sl(lf), 'l'CIO<H 1:,otfl .2'08 • USA.
            N, Alntrtco • 1«iOO) 23M6CO      • \'lo1hf.ide • I (nl; 94•H621 • <N'lfWt~'l'.(().•N
Case 2:20-cv-02234-DJH Document 1-1 Filed 11/20/20 Page 23 of 24




                             EXHIBIT
                                

                                 C
Case 2:20-cv-02234-DJH Document 1-1 Filed 11/20/20 Page 24 of 24
